NORVELL, Justice.
In our opinion appellees’ '■ first counterpoint controls the disposition of this appeal. The controversy related to a disputed 25 foot roadway running along the east side of the Olivia Townsite in Calhoun County, Texas.. It .appears .that'appellant,. Frank C. Moore, who owned certain lots and blocks in the east portion of the town subdivision, made application to the Commissioners’ Court of Calhoun County, Texas, to cancel certain roadways or streets appearing on the subdivision plat. The original plat showed a 25 foot roadway along the easternmost boundary line of the subdivision. In connection with his application, Moore submitted a plat which likewise showed this 25 foot roadway and contained a statement sworn to by Moore, that he, as “sole owner of the Blocks hereon cancelled and re-subdivided, do hereby dedicate this plat to the public.” On April 13, 1953, the Commissioners’ Court granted Moore’s application and the Moore plat was accordingly filed for record. The order specifically describes the streets closed and vacated. A number of such streets abut on the 25 foot roadway above mentioned and are described so as to extend only to the western limits of the 25 foot way. No contention is made that this application or order closing certain streets effected a closure of the 25 foot rpad, Moore con-tenéis, however, that this way had been lost by non-user and he had acquired title thereto by adverse possession. Art. 6703a, Vernon’s Ann.Tex.Civ.Stats. We agree with appellees’ proposition that the 1953 *906proceedings' ¿mounted to a re-dedic'ation of the disputed roadway. The plat showed a dedication and delineated the roadway thereon, and the order of the Commissioners’ Court does not effect a closure or abandonment thereof. The trial court properly refused to grant an injunction restraining the Commissioners’ Court -from using and maintaining the way and the order appealed’ from is accordingly affirmed.